Citation Nr: 0810848	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from May 1977 to May 2000.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran has indicated in his November 2004 lay statement 
that the issue on appeal is the injury that has culminated 
into a P-3 profile for his knee.  The veteran has a P-3 
profile for his right knee.  Therefore, the issue has been 
phrased accordingly. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show regular treatment for complaints 
of lower back pain from December 1990 to May 2000, with more 
frequent complaints from December 1997 to May 2000.  A 
December 1990 emergency treatment record noted pain to mid-
lower back that radiates from mid-back to chest.  A December 
1997 treatment record diagnosed the veteran with degenerative 
joint disease of the back.  X-ray examination of the 
veteran's back had shown a large osteophyte in the SI joint.  
The veteran had forward flexion to 90 degrees, extension to 
35 degrees, right lateral bending to 35 degrees, and left 
lateral bending to 25 degrees.  The records noted back pain 
(mechanical).  A February 1998 treatment record noted chronic 
lower back pain that was aggravated by prolonged sitting, 
driving, lifting, and situps/pushups.  A September 1998 
treatment record noted mechanical back pain.  An October 1998 
treatment record revealed that the veteran was having an 
increase in lower back pain.  In December 1998, it was noted 
that a Dr. G. of Orthopedics suspected costovertebral joint 
dysfunction and/or costovertebral DJD/arthropathy.  Treatment 
records from June 1999 to August 1999 noted a history of 
chronic low back pain.  The veteran was consulted for 
surgical intervention for chronic low back pain in August 
1999.  An August 1999 Report of Medical Examination noted 
mechanical low back pain.  The August 1999 Report of Medical 
History reflected that the veteran marked "yes" for 
"recurrent back pain or any back injury" and "wear a brace 
or back support."  The veteran stated in the "present 
health" section that he was "taking medicine as pain 
management for back and knee."  A January 2000 Report of 
Medical Examination, for the purposes of 
retirement/separation, noted chronic low back pain. 
 
The veteran submitted the report of a private evaluation 
conducted in December 2000 by Dr. C.  The evaluation noted 
the veteran's history of low back pain and gave an assessment 
of chronic back pain with the plan of life style 
modification.  The veteran also submitted an August 2003 
medical report from S. Medical Associates, which noted that 
the veteran had chronic low back pain "which [had] not 
really bothered him specifically unless he shovel[ed] snow in 
the winter."  During that visit, the veteran inquired about 
a chiropractor for his back pain.  

With regards to the right knee pain, service medical records 
show regular treatment of the veteran for complaints of right 
knee pain from August 1992 to May 2000, with more frequent 
complaints from February 1998 to May 2000.  In February 1998, 
the veteran was consulted for right knee pain.  It was noted 
that the veteran had right knee pain for years, but that the 
pain had worsened.  A June 1998 treatment report reflected a 
diagnosis of patella femoral syndrome of the right knee.  An 
August 1999 Report of Medical Examination noted mechanical 
right knee pain (PFPs).  The August 1999 Report of Medical 
History reflected that the veteran was "taking medicine as 
pain management for back and knee."  A January 2000 Report 
of Medical Examination for the purposes of 
retirement/separation noted patella femoral syndrome of the 
right knee.

The veteran submitted the report of a private evaluation 
conducted in December 2000 by Dr. C.  The evaluation noted 
the veteran's history of right knee pain and gave an 
assessment of right knee pain with the plan of life style 
modification.  The veteran also submitted a medical report 
from S. Medical Associates, which noted that the veteran's 
exercise was limited due to his right knee pain.

In view of the veteran's well-documented history of right 
knee and low back ailments during service and the consistent 
post-service medical and lay evidence of low back and right 
knee pain, the Board finds that an examination addressing the 
nature, extent, and etiology of any currently diagnosed low 
back or right knee disorders is necessary.  38 U.S.C.A. § 
5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature, 
extent, and etiology of any currently 
diagnosed low back or right knee 
disorder. The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

If the veteran is diagnosed with any 
disorder of the low back or right knee, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's low back 
and right knee disabilities had their 
origin in service, or within the one-year 
period following his discharge from 
service in May 2000.

All tests and studies deemed necessary by 
the examiner should be performed. A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



